Granger, J.
(dissenting). — The majority opinion closes with a holding that reason and authority demand a conclusion that the landlord had a mortgageable interest in the crops in controversy when the mortgage was given. Regarding the conclusion as a clear misapprehension of authority, and of at least doubtful support in reason, I dissent from it. The proposition, briefly stated, is: Where a landlord leases land, and is to receive for his rental one-third of the grain raised thereon, to be delivered at another place than on the land, and there is no relationship between the landlord and tenant, as that of tenants in common, has the landlord such an interest in the specific grain he will be entitled to receive that he can mortgage the same, and the mortgage be effective, before the grain is set apart for him? I think the authorities are, in this state, on principle, conclusive of the question. I do not see how language can be more so. In Rees v. Baker, 4 G. Greene (Iowa), 461, it is true the question is but incidentally involved, but it is there said, speaking of the rental: “This share was in the nature of rent, and, until it was delivered, the exclusive ownership of the growing crop was in the tenant.” I cannot imagine an interest a landlord could have except ownership and a lien. That he has the latter no one doubts. The case puts the ownership exclusively in the tenant until set apart. Townsend v. Isenberger is also cited in the majority opinion. I regard the case as a very conclusive test of the question, and its facts should be well in mind. It presents fairly the question whether or not a landlord has any interest in a growing crop, that is assignable, In that case the landlord assigned his lease to the plaintiff, *24which, would convey to the plaintiff every assignable interest he had. After the landlord had made such assignment, his land was sold on execution, and the case settled the question whether anything passed to plaintiff by the assignment of the lease. Speaking of that question, it is said: “The share of the crop reserved by the lease to the landowner is to be regarded as rent. The owner of the land acquired no property in the part of the crop reserved for rent until it was set apart to him by the tenant. The ownership of the tenant continued until that time.” If the conclusive language of Rees v. Baker was to be doubted as authority because not applicable directly to the issues, the question was certainly involved in Townsend v. Isenberger, and the same conclusive language is there used, and Rees v. Baker is cited in support of it, as well as other authorities. The majority opinion evades the force and language of that opinion by assuming that what is said was designed to show that the rent had not accrued, and was not payable until the purchaser at the sheriff’s sale had acquired title to the land. I must and do insist that the point ruled is that, before the rental was set apart, the landlord had no property therein that he could assign. The contention of ownership arose after the grain was set apart in a granary for the legal owner, so that the question was fairly presented whether or not the assignment was of validity to transfer title when made, or became afterwards effective, when the title would pass by the setting apart. It is there held that the assignee took no property by the assignment, not because the rent had not accrued when the purchaser took his title to the land, but for no other reason than that the “owner of the land acquired no property in the part of the crop reserved, until it was set apart to him.” It is in the same connection said, “The ownership of the tenant continued until that time.” If the *25right of the landlord to assign the crop is not denied in that case, for the sole reason that he had no ownership as a basis for it, and that the tenant was the owner, then it is not the province of language tc express such a holding. The doctrine of these cases is followed in Atkins v. Womeldorf, 53 Iowa, 150 (4 N W. Rep. 905), also cited in the majority opinion: and in fixing a rule for the protection of a landlord, so that his interest may not be lost to him to benefit the creditors of the tenant, it distinguishes, but in nc way denies the rule as stated in Townsend v. Isenberger. It gives to the landlord a protection against the seizure by such creditors because of his landlord’s lien. The case recognizes the rule of the other cases. Mr. Justice Rothrock wrote the opinion in the case oí Atkins v. Womeldorf, and also in Howard County v. Kyte, 69 Iowa, 307 (28 N. W. Rep. 609). It is there said: “When land is rented on shares, the tenant is the exclusive owner of the crop while growing, and the landlord has no control over it, nor title to the part of the crop reserved as rent, until it is set apart to him.” It cites the former cases, and then says: “It is true that the landlord has a lien for the rent reserved, but he has neither title nor right of possession of .the crop while growing.” It is beyond a peradventure that the cases fix the right of a landlord in a growing crop as a lien merely, and not an ownership. It is true that in some of the cases the language relied on is used by way of illustration or argument, but it is significant in this: that at all times, whether treating of the rights of the landlord to assign the crop reserved as rent, or of its use in other ways, the same thought or rule is observed, — that his interest is a lien, and not an ownership that he can convey. In Drake v. Railway Co., 70 Iowa, 63 (29 N. W. Rep. 804), crops had been injured by defendant, and the question of the plaintiff’s right to recover damages therefor was *26presented, tie being the landlord; and it is said: “A landlord has no such interest in the growing crop of his tenant as to enable him to maintain an action against a person who injures the crop.” This holding is based on Townsend v. Isenberger, and the reason for the holding must be that the landlord had no property interest to authorize the action. It is the law of Iowa, in view of the majority opinion, that a landlord has such a property interest in the growing crop that he may assign or mortgage it; but if some person shall destroy that interest he may not recover, for the reason that he has no interest that will permit it. I think ours is the only state in the Union to sustain such a rule. Our own holdings ought to settle this question, I think, independent of reason or other authorities. If they announce a bad rule, we should meet the situation frankly, and overrule them, and not attempt to distinguish on principle where there is no difference. .
It is said that a lease may be assigned, and the right to recover the rent reserved, be given to the assignee. The rule is not doubted. It is no more than to say that the landlord may assign his right. That he can assign his right to the rent, whether payable in money or other property, is not, to my knowledge, questioned. The assignee can take the place of the assignor. When the rent is payable, he can receive it or enforce payment, precisely as the landlord could have done. But that is not the question we are considering. It may further be conceded, for the purposes of the case, that he can mortgage the debt, — that is, the chose in action. But that does not mean that he can pledge the specific property with which the debt is to be paid, until it is his. I may also concede that a landlord may pledge the rental in the growing crops, and that, as between himself and his pledgee, if he afterwards acquires the title, the, *27pledge will be valid. But not more so than if one should sell or mortgage property in which he confessedly had no interest. If he should afterwards acquire the title, it would inure to the benefit of the vendee or mortgagee. This is the rule as to real estate. Code, section 1931; Rice v. Kelso, 57 Iowa, 115 (7 N. W. Rep. 3) (10 N. W. Rep. 335). As to personal property, see Jones, Chat. Mortg. (4th Ed.) section 101. I submit that this court has held, in the cases cited, that a landlord may not assign his interest in a growing crop; that he has no interest therein that could be made the subject of a levy; and that he has no such interest therein that, if it is destroyed, he can maintain an action for damages; and that all such holdings are, in terms, based on the single fact that he has no ownership in the crop until it is set apart. If this is true, I am led. to inquire, what is there to which a mortgage can attach. The majority refer to Parker v. Garrison, 61 Ill. 250. It is, in my judgment, without the slightest bearing on the question. In that case the tenant was insolvent, and, after the rental was due, he was removing it, and refusing to set apart the rental, according to the contract. The action was, to enforce specific performance of the contract, by injunction. It simply held, that the holding of the property after the time for delivery,, was a trust. That was, because the tenant had, after the debt was due, refused to deliver the crop in payment, as he had agreed to do. It is said, in the opinion, that the rental share justly and equitably belonged to the landlord, and that is true; and the suit was, to compel a specific performance, so that he might have the legal title. The majority omit to quote from the same case, the significant remark, as a basis for equitable cognizance, as indicating the thought of the court, as to the legal title, that *‘the remedy by replevin, at least, would have been doubtful and *28uncertain, from the difficulty of showing a legal title in the specific property, there having been no delivery;” and the corn was, at the time, undivided. In Woodruff v. Adams, 5 Blackf. 317, in considering the question of trespass to the real estate, it is held, that the landlord’s right was to receive a portion of the crop, after severance, and on other land — which is precisely this case — as he was not jointly interested with the producer in the crop while it was growing. It is there said: “His share was in the nature of a rent, and until that was delivered, the exclusive ownership of the crop was in the raiser of it.” In Howard County v. Kyte, supra, this court said: “The rent reserved, being a share of the crop, is the same as when the rent is reserved in money, so far as the rights of the landlord or his creditors to take possession are involved.” The words, because of the nature of the case, are used with a limitation as to persons, but they strengthen the oft-repeated holding that the landlord has no ownership. It means that the landlord’s right in the growing crop is the same as his right to money to be paid as rent, so far as concerns his right to sell or pledge it. This exact question has received consideration by the supreme court of Massachusetts in Orcutt v. Moore, 134 Mass. 48. I think that here also the majority have perverted the reasoning and conclusion of the case. After a careful discussion of .this and kindred questions, speaking of the interest of the landlord in the crop, it is said: “Whether he has any potential interest depends on the contract, which may be ascertained by the jury. If the contract is that the specific property is to belong to the parties jointly, and is to be divided, he has such potential interest. If the contract is that the lessee is to pay as rent a share of the crops, or its equivalent, he would have no interest in any specific property so that he could sell it, though he has a claim *29for rent payable at a stipulated time.” It seems to me that the language is not susceptible of misconstruction. Its conclusiveness is strengthened by the facts and reasoning. In that state, if the contract is such that the landlord and tenant are tenants in common, the rule is different. No such relationship is claimed in the case at bar. It is held in Sunol v. Molloy, 63 Cal. 369, that the landlord and tenant were tenants in common, and that a mortgagee of the tenant could not hold the entire crop. Such a rule is not to be disputed. The fact of the tenancy in common brings the case in line with the Massachusetts case.
The only conflict of authority that I have discovered, is because of holdings in Kansas and Minnesota. In Howell v. Pugh, 27 Kan. 702, some language, used rather argumentatively than otherwise, in considering the principal question in the case, recognizes the right of a landlord to sell his rental share of the crop. The case is somewhat in doubt as to the precise nature of the contract, but what is said, is without a citation of authorities, and gives to the landlord' a property in the growing crop, which is certainly against the express holdings in this state, and the great weight of authority. In the Minnesota case (Potts v. Newell, 22 Minn. 561), what is said as to the right to mortgage the rental share of the crop is without reference to authorities on the subject. It seems to be the thought of the opinion that the legal title would not pass until the share was separated, which is the recognized rule; and that the landlord would have the right to receive the share in the future when separated, which is also the rule. It is also said that the right of the landlord “was as clearly assignable as the right to receive a specified rent in money, and in case of assignment the title to the third of the wheat would, upon its being set apart, vest at once in the assignee, precisely as it *30would vest in the assignor, if no assignment was made.” These rules are nowhere disputed, and they constitute the reasoning for the conclusion. The opinion leaves no inference what was the interest to be mortgaged, before the title, or ownership, passed. The case as clearly holds that the money to be paid as rent could as well be mortgaged as the grain, for the conclusion seems to rest on the right to assign the chose in action. The opinion is, in its reasoning, in accord with general authority to the effect that the landlord has no ownership of growing crops before there is a separation. The case of Hammock v. Cheekmoore (Ark.) (3 S. W. Rep. 180), is cited by the majority. The case expressly holds that the relation of landlord -and tenant did not exist, and the rule of the case is undoubtedly correct. However, the majority have omitted to notice this conclusive language of the case against their theory of the law: “If the terms of the contract had been such as to indicate an intention to create the relationship of landlord and tenant, * * * the title to the crop would have been in Stewart, the tenant, subject to the landlord’s lien for rent, and the landlord could have maintained no action against Stewart at law for converting any part of it.” The case holds that Stewart was a laborer for wages, and not a tenant, and it fully supports the holdings in this state as to there being no ownership of the crop in the landlord. It fixes his right in the crop before separation, as that of a lien for rent,as I maintain this court, has done. The case fully supports my view in this: that the landlord was to furnish the team, utensils, etc., to raise the crop, and Stewart was to do the work and receive a share of the crop for his labor. Stewart sold a part of the crop, and the holding is, that the title to the crop was in the landowner, and Stewart could not sell a part of it. The case places Stewart, under his contract to take a share of the *31crops for Ms wages, precisely as that case does, and other cases do, the landowner, when he agrees to take a share of the crop for his rent. In one case the rent is to be paid by the tenant, and in the other the wages by the landowner. In either case it is a debt. The person who is to pay owns the money or property with which the debt is to be paid, until payment. The mere fact that a debt is payable in a specific article, either of money or of other property, does not invest the creditor with ownership in the specific property, until his contract gives him the right to demand payment, if even then. I am not disposed to pursue the discussion further. I am confident of the conclusion that our holdings are conclusive against the rule announced by the majority, and these holdings are aided by the great weight of authority. It is said, in substance, in the majority opinion, that the attachment by garnishment did not effect a lien on the grain before it was set apart, and that, when so set apart, if not before, the lien of the mortgage attached, and gave it priority. I am understanding this to mean, as a legal proposition, that if A is attached as garnishee in a suit by B against C, and he has property belonging to C in his possession, C may afterwards mortgage it, and the mortgage would be a .prior lien. I am much disposed to doubt the rule, but desire to reserve my opinion on that question and that stated in the concurring opinion. In view of the conclusion of the majority, the case must stand affirmed, and I need not now take time to examine the latter question.
Rothrook, C. J., concurs in this dissent.